DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blagotinsek et al. (U.S. Pub. No. 20130140753) in view of Wilkinson (U.S. Patent No. 5,788,608) and Sollazzo et al. (U.S. Pub. No. 20170246604).
Regarding Claim 1 and 4, Blagotinsek et al. discloses a bowl assembly (figure 3) for a stand mixer, comprising: a bowl 6 (figure 2); a skirt 10 (figure 3) mounted to a lower end of the bowl (figure 2); and a plurality of radially-outwardly projecting nubs mounted on the skirt 9 (figure 3).  Blagotinsek et al. does not disclose the nubs being spring-loaded and biased toward a radially-outward extended position, the nubs being retractable radially inwardly and an upwardly-extending dimple in a lower surface thereof and a single handle mounted to the bowl.  Wilkinson teaches the nubs being spring-loaded and biased toward a radially-outward extended position 16 (figure 3), the nubs being retractable radially inwardly (Figure 3).  Sollazzo et al. teaches an upwardly-extending dimple in a lower surface thereof (Figure 6) and a single handle mounted to the bowl (Figure 6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blagotinsek et al. to include spring loaded nubs, a dimple and handle, as taught by Wilkinson and Sollazzo et al., in order to tightly attach the components and to allow for easy carrying and allow for better mixing within the bowl. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733